Citation Nr: 0933813	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1959 to July 1962, 
and from August 1962 to June 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2006 hearing 
before a since-retired Veterans Law Judge at the San Antonio 
RO, and at a July 2009 videoconference hearing before the 
undersigned sitting in Washington, D. C.  Hearing transcripts 
are associated with the claims folder.  

This claim was remanded by the Board in April 2007 and again 
in April 2009 for further development.  The development 
requested has now been completed, as discussed below, and the 
claim is appropriate for appellate review.  


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's GERD was caused or 
aggravated by active service.


CONCLUSION OF LAW

The Veteran's GERD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2004, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  An April 2007 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the March 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim, such timing defect 
was cured, as the claim was readjudicated in October 2008 
after issuance of fully compliant notice.  In any event, it 
is clear that he was provided with the opportunity to 
participate in the processing of his claim so as to render 
any defect in notice non-prejudicial.  For example, the May 
2004 rating decision, August 2005 SOC, and October 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  In addition, the Veteran participated in a Board 
hearing in February 2006 and a videoconference hearing before 
the undersigned in July 2009.  He has demonstrated through 
his testimony and submission of additional evidence that he 
was aware of the type of evidence required to substantiate 
his claim.  Moreover, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court 
in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
San Antonio VA Medical Center (VAMC) and the Brooke Army 
Medical Center (BAMC), and private treatment records.  
Moreover, the Veteran was afforded a VA examination in August 
2007.  Additionally, the Veteran appeared before the Board 
via a videoconference hearing in July 2009.  Thus, the 
development requested by the Board in its April 2007 and 
April 2009 remands has been completed to the extent possible, 
and no additional development is required.   

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his currently 
diagnosed GERD is related to active service.  Specifically, 
he contends that he began experiencing symptoms of GERD 
during active service and that the symptoms have been 
continuous since then.  

The Veteran's STRs document multiple episodes of indigestion 
and epigastric pain.  Stomach cramps were treated in May 
1981.  Then, in January 1982, the Veteran reported 5 days of 
gas, belching, and a bitter taste in his mouth, especially 
after meals.  There was minimal epigastric tenderness on 
examination, and the doctor assessed dyspepsia.  One month 
later, he complained of chest discomfort  following food 
ingestion that was relieved with a chewable antacid.  
Finally, at his retirement examination in June 1984, 
indigestion was noted on the report of medical history.  
However, there is no diagnosis of GERD or any disorder 
related to it in the STRs, and separation examination was 
objectively normal.  

Following separation from service, the Veteran testified at 
the February 2006 Board hearing that he was diagnosed with 
GERD at BAMC in 1990.  However, the first documentation of a 
diagnosis of GERD is found in a January 1999 treatment note 
from the BAMC (although BAMC treatment records show symptoms 
of abdominal pain and the like in 1998, but no diagnosis of 
GERD).  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  In January 1999, the Veteran complained of 
stomach cramps, and GERD is listed as part of his medical 
history, indicating that it was diagnosed earlier than 1999.  

Over the next several years, the Veteran continued to treat 
at the BAMC for symptoms such as abdominal cramps, pain, and 
acid reflux.  A January 2001 upper GI series was normal with 
no definite lesion of the esophagus.  A June 2003 CT scan of 
the abdomen revealed a small hiatal hernia.  After a 
prolonged period of chronic dyspepsia, the Veteran underwent 
an esophagogastroduodenoscopy (EGD) in July 2003, which 
revealed a normal esophagus and duodenum.  

From 2005 to 2007, the Veteran treated at the VAMC and with a 
private physician, Dr. E.  A September 2005 treatment note 
from the San Antonio VAMC notes a history of GERD, with the 
2003 EGD being the most recent, and indicates the Veteran 
continued to experience reflux and was taking medication.  

In March 2006, Dr. E. noted the Veteran continued to 
experience acid reflux.  Later that year, in November 2006, 
the VAMC notes indicate a change in medication, and the 
Veteran reported that he was doing well with regard to his 
GERD.  

In August 2007, the Veteran was afforded a VA examination.  
He reported dysphagia, pyrosis and reflux if he did not take 
his medication.  With medication, these symptoms occurred 
once or twice a week.  The examiner reviewed the Veteran's 
claims file, including his STRs, noting the history of 
abdominal pain and reflux during service.  He assessed a 
hiatal hernia with esophageal reflux treated with medication, 
and opined that the casual and occasional symptoms of 
indigestion experienced by the Veteran during service were 
not sufficient to make a clinical diagnosis of esophageal 
reflux.  Since the Veteran did not have symptoms sufficient 
to make a clinical diagnosis, and symptoms between separation 
and the diagnosis of GERD in 1990 were very meager, the 
examiner reasoned that it was less likely than not that the 
Veteran's present symptoms of esophageal reflux began in 
service.  

Based on the foregoing, the Board concludes that the weight 
of the evidence is against a grant of service connection for 
GERD.  

Continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's abdominal pain and 
indigestion are found to be capable of lay observation, and 
thus his statements constitute competent evidence.  The Board 
must now consider the credibility of such evidence.  The STRs 
show occasional symptoms of abdominal pain and indigestion in 
the later years of the Veteran's active service, but no 
diagnosis of GERD.  Following service, there was no 
documentation of treatment for these symptoms until 1998, 14 
years after his separation from service.  Even if the Board 
assumes the Veteran was diagnosed with GERD in 1990 as he 
contends, there is still a 6 year gap between separation from 
service and documented manifestations of the condition.  Due 
to this gap, it would appear that any symptoms experienced 
during that time were acute and transitory, and not 
demonstrative of a chronic disability.  However, 
the Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Indeed, as 
service records show, he did tend to seek treatment when 
experiencing gastrointestinal symptoms.  Thus, the absence of 
continued treatment here for several years following 
discharge appears to show an abatement of such symptoms.

Therefore, the absence of documented complaints or treatment 
for several years following the Veteran's discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the 
Veteran's own statements.  Moreover, the only competent 
opinion regarding a nexus between the Veteran's in-service 
symptoms and current diagnosis of GERD is a negative one.  

Because the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
Veteran's favor, and the claim must be denied.




ORDER

Service connection for gastroesophageal reflux disease (GERD) 
is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


